DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 08/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/639,388 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott M. Schulte (Reg. No. 44,325) on 08/30/2022.

The application has been amended as follows: 
1. (Currently Amended): A method of manufacturing a rotary electric machine armature that includes a cylindrical armature core in which a plurality of slots that extend in an axial direction are disposed in a circumferential direction and a coil wound around the armature core, the slots having respective radial openings that open in a radial direction, and the coil being formed by joining a plurality of segment conductors to each other, the method comprising: 
preparing the plurality of the segment conductors and preparing the armature core, the segment conductors having respective conductor side portions that extend along the axial direction and respective crossover portions connected to the conductor side portions on an outer side of the armature core in the axial direction, the conductor side portions being provided with respective joint portions that have respective facing surfaces; 
arranging, when the segment conductors, among the plurality of segment conductors, the crossover portions of which are disposed on one side in the axial direction with respect to the armature core, are defined as first segment conductors and the segment conductors, the crossover portions of which are disposed on the other side in the axial direction with respect to the armature core, are defined as second segment conductors, at least either the conductor side portions of the first segment conductors or the conductor side portions of the second segment conductors in the slots such that the facing surface of one of the joint portions of the first segment conductors and the facing surface of one of the joint portions of the second segment conductors face each other; 
regulating movement of the conductor side portions in the radial direction; and 
joining the joint portions of the first segment conductors and the joint portions of the second segment conductors to each other by pressing at least one of the first segment conductors and the second segment conductors in the axial direction such that the first segment conductors and the second segment conductors approach each other while maintaining a regulating state, wherein: 
a plurality of the conductor side portions is arranged in the radial direction within each one of the slots, 
the regulating includes disposing a plurality of regulation members on a side of the radial openings with respect to the conductor side portions positioned most on the side of the radial openings in the slots, 
each of the regulation members has a regulation surface that faces the conductor side portions and that regulates movement of the conductor side portions in the radial direction, and 
in the joining of the joint portions, the regulation surface of the regulation members contacts the conductor side portions, which are positioned on the radially innermost side in the slots, so that movement in the radial direction of the conductor side portions, which are arranged in the radial direction in the slots, is regulated between the regulation surface of the regulation members and the inner wall surface of the slots on a radially outer side.

Response to Arguments
Applicant’s arguments, see pages 2-3, filed 08/11/2022, with respect to claims 1-4 and 6-7 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “regulating movement of the conductor side portions in the radial direction; and
joining the joint portions of the first segment conductors and the joint portions of the second segment conductors to each other by pressing at least one of the first segment conductors and the second segment conductors in the axial direction such that the first segment conductors and the second segment conductors approach each other while maintaining a regulating state, wherein:
the regulating includes disposing a plurality of regulation members on a side of the radial openings with respect to the conductor side portions positioned most on the side of the radial openings in the slots,
each of the regulation members has a regulation surface that faces the conductor side portions and that regulates movement of the conductor side portions in the radial direction” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Sugawara teaches a jig (51) which is used to regulate the movement of conductors during the melting of a bonding layer of the conductors, but does not teach a joint portion and the method of regulating the movement of the conductors while two joint portions approach each other within a slot.
Another prior art Dolle, teaches a method of connecting two joint portions of two conductors within a slot, but fails to teach a regulation member pushing the conductor side portions from a radial opening of the slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834